04/07/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0689



                                 No. DA 19-0689

CITY OF MISSOULA,

             Plaintiff and Appellee,

      v.

FATON SADIKU,

             Defendant and Appellant.

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to and

including May 8, 2021, within which to prepare, serve, and file its response brief.




BF                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                              April 7 2021